DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 11-17 and 19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or fairly suggest a push portion that includes a groove, a slider, a bracket, and a screw: the groove is defined in the second base: a middle portion of the slider is movably inserted in the groove, the abutting surface is disposed on one end of the slider: the bracket is fixed to the second base: a middle portion of the screw is rotatably inserted through a perforation of the bracket, one end of the screw is provided an external thread and inserted into an opening having an internal thread at another end of the slider, when another end of the screw is rotated, the slider is driven to move between two positions being respectively corresponding to the first position and the second position, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claim 1.
Claims 2-6, 11-17 and 19 are allowed insofar as they depend from the allowed base claim 1.

Response to Arguments
Claim Claims 1-6 and 11-20  rejections under 35 U.S.C. 101 have been withdrawn in view of Applicant’s remarks and amendment to the Specification.
Claim 3, 4, 9, 13, 19, 20, 10, 14, and 16 rejections under 35 U.S.C. section 112(b) has been withdrawn in view of Applicant’s amendment.
Claims 1-4 and 19-20 objections have been withdrawn in view of Applicant’s remarks and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786